DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 67-68 are pending. The amendment filed on 12/15/2021 has been entered. Claim 68 is withdrawn. Claims 1-18, 67 are under consideration.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom GB1421880.7 an December 9, 20714. This application is a continuation of and claims the benefit of international Application No, PCT/GB2015/050774, with an international filing date of December 9, 2015, which was published under PCT Article 21(21 in English, and which claims priority to United Kingdom application 1421850.7, filed on December 9, 2014. itis noted, however, that applicant has not filed a certified copy of the UK application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1`2/15/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 10-18, 67 remain rejected under 35 ULS.C, 103 as being unpatentable over Williams (VO2014/072697, previously cited) in view of Weitz (US2016/0201129, claiming priority to provisional application No. 61/870,215, filed 8/26, 2013) for the reasons of record dated 09/15/2021.
Regarding claims 1, 3, 6 step (a)-(b), Williams teaches a process for producing a mutant bacterium which exhibits improved survival and/or growth under a selected growth condition, i.e. process comprising the steps of: (al generating a pool of mutant bacteria by transposes mutagenesis with an activating transposon (TnA), wherein the TnA comprises a promoter capable of increasing transcription of a gene at or near ifs insertion site: (b) growing bacteria from the mutant pool under the selected growth condition and under one or more reference conditions to produce two or more test cultures; and (c}) comparing the distribution of TnA insertions between test cultures to identify a first class of genes which are disadvantageous for growth and/or survival under the selected growth condition and a second class of genes which are advantageous for growth and/or survival under the selected growth condition (p 27, claim 1}. Williams teaches that the promoter associated with the TnA is an outward-lacing promoter (page 714, lines 22-24}. Regarding claim 2, Williams teaches that the distribution of transposon insertions is determined by sequencing the bacterial DNA {page 15, lines 3- 23). Regarding claim 4, Williams teaches to determine the TnA insertion distribution using DNA sequencing selective amplification (o 15, fines 16-17). Regarding claim 5, Williams teaches Sequencing -by-synthesis (SBS}-based sequencing (p 15, lines 23-25). Regarding 7, Williams teaches the distribution of transposon insertions is preferably determined by sequencing bacterial DNA adjacent or near (5' and/or 3’) the TnA insertion site (p 15, fines 3-4). 
Williams also teaches {d} incubating the micro droplet library of step (c) under conditions suitable for coculture of the single mutant producer cell and large! cell(s) to produce a library of microcultures, whereby mutant producer ceils producing a cytotoxic agent active against the target cells outgrow target cells in each microculture; and (e} screening the library of microcultures of step (c} for microcultures in which target cells have been outgrown or overgrown to extinction by mutant producer cells (instant claims 1, 10). Regarding claim 67, Williams teaches incubating the micro droplet library of step (c} under conditions suitable for coculture of the single mutant producer cell and target cells} to produce a library of microcultures, whereby mutant producer cells producing a cytotoxic agent active against the target cells outgrow target cells in each microculture; and (e} screening the library of  microcultures of step (d) for microcultures in which target cells have been outgrown or overgrown to extinction by mutant producer cells.
Willems does not teach step (c} co-encapsulating individual members of the pool of step (b} with one or more target cells in microdroplets, the microdroplets comprising a volume of aqueous growth media suspended in an immiscible carrier liquid, thereby generating a library of microdroplets each comprising a single mutant producer cell ang one or more target cells. 
However, before the instant effective filing date of the instant invention, Weitz teaches microfluid droplets containing both eukaryotic and prokaryotic cells, wherein examples of effector cells include but are not limited to immune cells such as B cells, T cells, natural killer cells and target cells non-limiting to including bacteria, cancer cells, normal cells for the interaction of effector cells with the target cells [0029-0031]. The microfluidic droplets contain at least one target cell and at least one elector cell, wherein the effector cell interacts with the target cell to produce determinable change in the target cell [0070] and the fluidic droplets for screening or sorting fluidic droplets containing the effector and target cells [0027]. Weitz also teaches the droplets and the fluid containing the droplets are immiscible within the time frame of formation of a stream fluids to carry out the techniques of the invention [0090]. Weitz also leaches for example antibody secreted cells inhibit co-encapsulated target cells [0034]. Regarding claim 16, Weitz also teaches the “characteristic dimension” of a droplet as used herein, is the diameter of a perfect sphere having the same volume as the droplet [0063]. The average characteristic dimension or diameter of the plurality of droplets, in same embodiments, may be less than about 1 mm, less than about 500 micrometers, less than about 200 micrometers, less than about 100 micrometers, less than about 75 micrometers, less than about 50 micrometers, less than about 25 micrometers, less than about 10 micrometers, or less than about 5 micrometers in some cases [0064]. Regarding claim 11, Weitz teaches coating microfluid channels for examine with sol-gel is provided that can be formed as a coaling o ra substrate such as the wall of a channel such as a microfluidic channel [0085]. Regarding claim 12, Weitz teaches the cells may present in a liquid which is then formed into droplets containing the cells [0029]. Regarding claim 13, Weitz teaches holes connecting to the channels were formed using biopsy punches (0.75 mm diameter Harris Uni-Core, Ted Pella, Inc., Redding, Calif}. Before use, channels are treated with Aquapel (PPG Industries, Pittsburgh, Pa.) followed by a flush with air to ensure that the oil carrier phase, and not the aqueous phase, wetted the surface [0102]. Regarding claim 14, Weitz teaches after heating al 65° C. for more than 3 hours, the structure was peeled off the mold, plasma-treated, and bonded to a 25x75 mm glass slide of 1 mm thickness. Regarding claim 15, Weitz teaches [0099] Co-flow microfluidics were used to create approximately 50 micrometer-diameter droplets containing a single effector cell and a single target cell [0099]. Regarding claim 16, Weitz teaches the droplets and the fluid curtaining the droplets are immiscible within the time frame of formation of a stream of fluids to carry out the techniques of the invention [0090]. Regarding claims 17-18, Weitz teaches to encapsulate single cells in droplets, cell suspensions were flawed together with fluorinated oil containing 1.8% (w/w) fluorinated surfactant using flow-focusing geometry to generate relatively monodisperse droplets of a water-in-oil emulsion. Syringes were used to control flow rates: 90 microliters/hr for each aqueous phase and 306 microliters/hr for the oil phase typically resulted in droplets of about 50 microL volume [0103]. In most, but not all embodiments, the droplets and the fluid containing the droplets are substantially immiscible. In some cases, however, they may be miscible. in some cases, a hydrophilic liquid may be suspended in a hydrophobic liquid, a hydrophobic liquid may be suspended in a hydrophilic liquid, a gas bubble may be suspended in a liquid [0090].
With regard to each rejection above under 35 USC 103, the combinations of prior art cited satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. ___, 82 USPQ2d 1385 (2007): “Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.” In the present situation, rationale D is applicable.
One of ordinary skill in the art would have been expected to have a reasonable expectation of success in co-encapsulating one or more target cells with one or more effector cells in microdroplets in an immiscible carrier liquid, for generating a library of microdroplets to screen for drugs and other therapeutic agents or screen for useful properties of the cells a disclosed by Weitz and because prior art by Williams teaches a successful process for producing a mutant bacteria which exhibits improved survival and/or growth under a selected growth condition, incubated the micro droplet library under conditions suitable for coculture of the single mutant producer cell and target cells} to produce a library  of microcultures, and screening the library of microcultures for microcultures in which target cells have been outgrown or overgrown to extinction by mutant producer cells.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
Response to arguments
Applicant's argue neither Williams nor Weitz teach, nor do they even suggest, the steps of co- culturing prokaryotic and eukaryotic cells such that the prokaryotic cells outgrow or overgrow to extinction the eukaryotic target cells, as recited in claim 1, steps (d) and (e), respectively. As previously argued (in Applicant's Pre-Appeal Brief Request for Review, filed July 19, 2021), it would not have been obvious at the time of filing to combine prokaryotic and eukaryotic cultures, as recited in claim 1, step (d). Specifically, this is because it is standard practice in tissue culture and the culture of eukaryotic cells to exclude bacteria (e.g., prokaryotic cells) from co-culture, because the bacteria can outgrow the eukaryotic cells and spoil the culture. Thus, there is a standard and natural prejudice in tissue culture practice to defend against bacteria (e.g., prokaryotic cells) outgrowing eukaryotic cells. Contrary to what would be expected by one of skill in the art, the claimed methods specify in claim 1, step (d) that eukaryotic and prokaryotic cells are cultured together, and therefore must necessarily compete with one another within the microculture. Additionally, in the presently claimed invention the eukaryotic target cells are outgrown or overgrown, as is made clear in claim 1, step (e). This runs completely contrary to art- recognized tissue culture methods at the time of filing, evidenced at least by the teachings of Weitz. In fact, the teachings of Weitz are reversed with respect to the growth of eukaryotic versus prokaryotic cells in a co-culture, as compared to the claimed methods. In Weitz, human cell line NK92MI effector cells are grown in the presence of 1% penicillin-streptomycin (an antibiotic) (Weitz at 1 [0100]). No explanation for the use of antibiotics is given in Weitz, because none is needed-suppression of bacterial growth in eukaryotic cultures is entirely standard practice, as would be readily understood by the skilled person. However, in the presently claimed invention, it is the prokaryotic producer cells that outgrow the eukaryotic target cells in each microculture/microdroplet. This is recited explicitly in present claim 1, step (e), wherein "eukaryotic target cells have been outgrown or overgrown to extinction by mutant [prokaryotic] producer cells". Weitz offers no evidence and provides no teaching as to why one of skill in the art would deviate from routine and well-accepted culture methods to co-culture eukaryotic and prokaryotic cells such that the prokaryotic cells outgrow the eukaryotic cells, as Application No.: 15/617,898 - 8- Docket No.: E0494.70014US00claimed. Weitz does not disclose eukaryotic and prokaryotic cells co-cultured as in the claimed method (claim 1, step (d)), much less with prokaryotic cells outgrowing or overgrowing to extinction the eukaryotic target cells as the result (claim 1, step (e)). Secondly, neither Williams nor Weitz teach, nor do they even suggest, the claimed methods of screening mutant prokaryotic effector cells to identify producers of a cytotoxic agent active against a eukaryotic target cell. In fact, the teachings of Weitz are reversed with respect to the roles of the prokaryotic and eukaryotic cells, as compared to the claimed methods. Weitz describes a method for screening T cells and B cells (e.g., eukaryotic cells) for their potential to kill other cell types, including prokaryotes. That is, according to the teachings of Weitz, it is human ("effector") cells that carry the library of information to be screened against the "target" cells, which target cells may, theoretically, be prokaryotes. Conversely, in the claimed method it is the prokaryotic cells that are the effector cells carrying the library of information to be screened against the target eukaryotic cells. Thus, the direction of influence taught by Weitz is the opposite to that defined in the present claims. Applicants arguments have been fully considered but are not persuasive.
In response, Williams teaches a process for producing a mutant bacterium which exhibits improved survival and/or growth under a selected growth condition, the process comprising the steps of: (a) generating a pool of mutant bacteria by transposes mutagenesis with an activating transposon (TnA), wherein the TnA comprises a promoter capable of increasing transcription of a gene at or near its insertion site; (b) growing bacteria from the mutant pool under the selected growth condition and under one or more reference conditions to produce two or more test cultures; and (c) comparing the distribution of TnA insertions between test cultures to identify a first class of genes which are disadvantageous for growth and/or survival under the selected growth condition and a second class of genes which are advantageous for growth and/or survival under the selected growth condition (p 27, claim 1}. Williams teaches that the promoter associated with the TnA is an outward-facing promoter (page 14, lines 22-24). 
Regarding applicant’s arguments pertaining to the art of record does not teach claim 1 step (d) incubating the microdroplet library of step (c) under conditions suitable for co-culture of the single mutant producer cell and eukaryotic target cell(s) to produce a library of microcultures, whereby mutant producer cells producing a cytotoxic agent active against the target cell(s) outgrow target cells in each microculture; and (e) screening the library of microcultures of step (d) for microcultures in which eukaryotic target cells have been outgrown or overgrown to extinction by mutant producer cells, it should be noted that Williams also  teaches (d) incubating the micro droplet Library of step (c) under conditions suitable for coculture of the single mutant producer cell and large! cell(s) to produce a library of microcultures, whereby mutant producer cells producing a cytotoxic agent active against the target cells outgrow target cells in each microculture; and e) screening the library of microcultures of step (c) for microcultures in which target cells have been outgrown or overgrown to extinction by mutant producer cells (instant claims 1, 10). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine (a) generating a pool of mutant bacteria by transposon mutagenesis with an activating TnA, wherein the TnA comprises a promoter capable of increasing transcription of a gene at or near its insertion site; (b) growing bacteria from the mutant pool under the selected growth condition and under one or more reference conditions to produce two or more test cultures: and (c) comparing the distribution of TnA insertions between test cultures to identity a first class of genes which are disadvantageous for growth and/or survival under the selected growth condition and a second class of genes which are advantageous for growth and/or survival under the selected growth condition with an outward facing promoter as disclosed by Williams by including the droplets and the fluid for generating a library of microdroplets to screen for drugs and other therapeutic agents or screen for useful properties of the cells a disclosed by Weitz because prior art by Williams teaches a successful process for producing a mutant bacteria which exhibits improved survival and/or growth under a selected growth condition, incubated the micro droplet library under conditions suitable for coculture of the single mutant producer cell and target cells} to produce a library  of microcultures, and screening the library of microcultures for microcultures in which target cells have been outgrown or overgrown to extinction by mutant producer cells.  Thus, the rejection is maintained. 

(2) Claims 1, 8-9 remain rejected under 35 U.S.C. 103 as being unpatentable over William (4702014/072697, IDS) in view of Weitz (US2016/201129, claiming priority to provisional application No. 61/870,215, fled 8/26, 2013} as applied to claims 1-7, 10-18, 67 above, and further in view of Ozsoiak (Nature Review's J Genetics, 87-98, 2011, previously cited) for the reasons of record dated 09/15/2021.
Weitz also teaches the invention generally relates to fluidic droplets, and to techniques for screening or starting such fluidic droplets. In some embodiments, the fluidic droplets may contain cells such as immune cells, which can be analyzed to determine receptor sequences or other useful properties of the cells [0006].
The teachings of Williams and Weitz apply here as indicated above.
Williams and Weitz do not teach, further comprising the step of sequencing the DNA of mutant producer cells in microdroplets.
However, before the instant effective fling date of the instant invention, Ozsoiak discloses that mRNA transcripts can be sequenced by a variety of methods, and that developments include improvements in transcription star’ mapping, strand-specific measurements, gene fusion detection, small ANA characterization, and detection to alternative splicing events (abstract). Ozsoiak further discloses that RNA can be quantified Le., the relative abundance of the transcripts can be determined). Ozsoiak discloses that the mRNA transcripts can be used to generate cDNA, which can then be sequenced (page 91, column 2, first paragraph to page 93 column 4, first full paragraph and Figure 3).
Accordingly, fi would have been obvious to one with ordinary skill in the art to combine the activating transposons for increasing the transcription to genes in a method for screening mutant bacteria to identify producers of a cytotoxic agent active against a target bacteria, as disclosed by Williams and Weitz by further sequencing the mRNA transcripts to determine the overgrown mutants by the higher the insertion rate of overgrown bacterial genes, which can then be used as antibacterial targets and that mRNA transcripts can be sequenced by 4 variety of methods, for improvements in transcription start mapping, strand- specific measurements, gene fusion detection, small RNA characterization, and detection to alternative splicing events as disclosed by Ozsoiak.
It would have been obvious to one with an ordinary skill in art before the effective filing date of the claimed invention to determine the optimal bacterial inoculation level of Williams  mutant pool in order to grow the mutant bacterial pools to a desired level for providing nucleic acids for sequencing, which in turn provides for the mRNA transcripts which can then be sequenced or used to create cDNA for sequencing, -which will provide the desired information about the effects of antibiotics on a bacterial population.
One of ordinary skill in the art would be motivated to use mRNA sequencing because of the range of information that can be obtained therefrom.
It should be noted that the KSA case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parted Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Intern. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/doom/bay/perc/fd071925.pdf).
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
 Applicant's argue even if arguendo such teachings may be found in Ozsoiak, they do not remedy the deficiencies noted above with respect to Williams and Weitz. Applicants arguments have been fully considered but are not persuasive.
In response, with respect to Williams and Weitz the same reasons apply here as discussed above and for the same reason as discussed above and Ozsoiak has been cited for the step of sequencing the DNA of mutant producer cells in microdroplets.


Maintained Double Patenting
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In 
re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to www.uspio cow patents/process file/eves/guidance/feed-info-Lisp.
(1) Claim 1 remain rejected on the ground of constitutor double patenting as being unpatentable over claims 1 of US. Patent No. 9,745,872 for the reasons of record dated 12/15/2021.
Although the claims at issue are not identical, they are not patentable distinct from each other because both the instant application and the °572 patent claimed methods of mutating pools of bacterial cells with activating transposons which comprise outward-facing promoters. instar claim 1 is directed to a. method for screening mutant prokaryotic cells to identify producers of a cytotoxic agent active against a target ceil, the method comprising the steps of: (a) providing cells of a producer prokaryotic species: (b} generating a pool of mutant producer cells by transposon mutagenesis of the cells of step (a) with an activating transpose’ (TnA}, wherein the TnA Comprises an outward-facing promoter (Tar) capable of increasing transcription of a gene at or near its insertion site in the DNA of said producer cells: (c} coencapsulating individual members of the cool of step (b} with one or more target cells in microdroplets, the microdroplets comprising a volume of aqueous growth media suspended in an immiscible carrier fluid, thereby generating a library of microdroplets each comprising a single mutant producer cell and one or more target cells); (dc) incubating the micro droplet library of step (c} under conditions suitable tor coculture of the single mutant producer cell and target cells to produce a library of microcultures, whereby mutant producer cells producing a cytotoxic agent active against the target cell(s) outgrow target cells in each microculture: and (e} screening the Horary of microcultures of step i} for microcultures in which target cells have been outgrown or overgrown to extinction by mutant producer cells.
The claim 1 of 8,745,572 is directed ta 1. A method for identifying genes serving as an antibiotic target, including putative essential genes, the method comprising the steps of: (a) generating a pool of mutant bacteria by transposon mutagenesis with an activating transposon Uin.sub.A}, wherein the In.sub.A comprises a promoter such that transposon insertion info bacterial BSGA disrupts the function or increases the transcription of a gene at or near the insertion site: (b} growing bacteria from the mutant pool in the presence of different amounts of an antibiotic ta produce two or more test cultures: and (c} comparing the distribution of In.sub.A insertions between test cultures to identify differentially represented genes serving as a target of said antibiotic: wherein the method further comprises (cd) generating an antibiotic resistant mutant of a bacterium by a method comprising the step of selecting for growth in the presence of an antibiotic to produce an antibiotic resistant mutant done (Ab.sup.R mutant (6) transforming the Ab R mutant with: G) one or more wild-type copies of essential genes of said bacterium: and (4) @ transposon which insertional inactivates bacterial DNA, to produce a noob of transposon mutants which are merodiploid for said one or more essential genes: ()} growing bacteria from the merodiploid pool in the presence of different amounts of said antibiotic ta produce two or more test cultures, wherein transposon insertions info an essential gene serving as an antibiotic target in the bacterial DNA are represented under non-selective conditions but not under selective conditions, and wherein one amount of said antibiotic is non- selective and another amount of said antibiotic is selective; and (g) comparing the disruption of transposon insertions between test cultures to identity putative essential genes.

{2} Claim 1 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of coppending Application No. 15/655 ,784 (reference application) for the reasons of record dated 09/15/2021.
Instant claim 1 is directed to a method for screening mutant prokaryotic cells to identify producers of a cytotoxic agent active against a target cell, the method comprising the steps of: (a) providing cells of a producer prokaryotic species: (5) generating a pool of mutant producer cells by transposon mutagenesis of the cells of step (a} with an activating transposon (TnA}, wherein the TnA comprises an outward-facing promoter (TnA} capable of increasing transcription of a gene at or near its insertion site in the DNA of said producer cells: (c} co- encapsulating individual members of the pool of step (o} with one or more target cells in microdroplets, the microdroplets comprising a volume of aqueous growing media suspended in an immiscible carrier fluid, thereby generating a library of microdroplets each comprising a single mutant producer cell and one or more target cells}: (d) incubating the micro droplet library of step (c) under conditions suitable for co-culture of the single mutant producer cell and target ceil(s} to produce a library of micro cultures, whereby mutant producer cells producing a cytotoxic agent active against the target cells outgrow’ target cells in each microculture: and (s} screening the library of microcultures of step (d) far microcultures in which target cells have been outgrown or overgrown to extinction by mutant producer cells.   
Claim 1 of coppending application is directed to a method for identifying an essential gene which serves as an antibiotic target in a bacterium, the method comprising the step of: (a) generating a pool of mutant bacteria by transposon mutagenesis with two or more different activating transposons (Tn/ysh wherein each Tn/y comprises a promoter such that transposon insertion into bacterial DNA disrupts the junction or increases the transcription of a gene at or near the insertion site in a position-dependent manner, and wherein the transposon mutagenesis yields an insertion rate to at least one transposon per 10 base pairs to bacterial DNA: 4b} growing bacteria from the mutant poo! in the presence ff antibiotic al a concentration of about 0.5, about 1 and about 2 x MIC to produce at least three test cultures; and (c} comparing the distribution of Tn/y insertions between test cultures to identity: () Tnvy insertion sites which disrupt essential genre function: and GD Tn/y insertion sites which are positioned such that essential gene transcription is enhanced such that the essential gene product is overexpressed to a level where ii functions as a sink for said antibiotic and so alters the effect of the antibiotic  on said bacterium, thereby identifying a putative essential gene which is necessary for viability under all conditions of growth used in sites (b) and which serves as a target of said antibiotic in said bacterium.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the 784 application claim methods of mutating pools of bacterial cells with activating transposons which comprise outward-facing promoters, it would have been obvious to one with ordinary skill in the art that the mutant pools of bacteria could be used to identify an essential gene that is an antibiotic target and for characterizing the effect of an antibiotic on the bacteria because the method steps of each method are the same.
Because the skill of the microbiologist is extremely high, one of ordinary skill in the art would be able to provide tor transposon mutagenesis in bacteria to be used for a wide variety of purposes, including identifying an essential gene that is an antibiotic target or characterizing the effects of antibiotics, which could be used to treat bacterial infections.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
{3} Claim 1 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of coppending Application Ne, 15/617,797 reference application) is withdrawn in view of the abandoned coppending Application No, 15/817,797 for the reasons of record dated 09/15/2021.
Response lo arguments
The Applicants’ Response filed on 11/13/2020 that “the double patenting rejection be held in abeyance until such time as the other remaining collections have been overcome” has been fully considered and is acknowledged and accordingly the rejection is maintained herein.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632